          Case 5:19-cv-03034-EJD Document 34 Filed 12/22/20 Page 1 of 3




 1   Neama Rahmani (State Bar No. 223819)
     Ronald L. Zambrano (State Bar No. 255613)
 2    ron@westcoasttriallawyers.com
     WEST COAST TRIAL LAWYERS, APLC
 3
     350 South Grand Avenue, Suite 3325
 4   Los Angeles, California 90071
     Telephone: (213) 927-3700
 5   Facsimile: (213) 927-3701
      efilings@westcoasttriallawyers.com
 6
     Prior Attorneys for Plaintiff
 7   JOSH AREBALO
 8

 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISRICT OF CALIFORNIA

11

12   JOSH AREBALO,                                            Case No. 5:19-cv-03034-EJD
13            Plaintiff;                                      [Assigned for all Purposes to Honorable Edward
                                                              J. Davila in Dept. 31]
14
              v.
15                                                            NOTICE OF LIEN FOR ATTORNEYS FEES
     APPLE, INC.; a California Corporation; and               AND COSTS
16   DOES 1 to 10, inclusive
                                                              Complaint Filed: May 31, 2019
17            Defendants.                                     Trial Date: Not Set
18

19
     TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
20
            PLEASE TAKE NOTICE that the firm of WEST COAST TRIAL LAWYERS, APLC was
21
     previously counsel for Plaintiff JOSH AREBALO, in the above-captioned action, and has a claim for
22
     costs which were incurred, and professional fees that were earned prior to WEST COAST TRIAL
23
     LAWYERS, APLC being relieved as counsel for Plaintiff.
24
     //
25
     //
26
     //
27
     //
28

                                                          1
                                     NOTICE OF LIEN FOR ATTORNEYS FEES AND COSTS
         Case 5:19-cv-03034-EJD Document 34 Filed 12/22/20 Page 2 of 3




 1         You are advised that any payment to Plaintiff JOSH AREBALO in settlement of his claim and/or

 2   payment of judgement should include as a payee WEST COAST TRIAL LAWYERS, APLC.

 3

 4

 5   Dated: December 22, 2020                  WEST COAST TRIAL LAWYERS, APLC

 6
                                               By:
 7                                                       ____________________________
                                                         Ronald L. Zambrano, Esq.
 8
                                                         Prior Attorney for Plaintiff
 9                                                       JOSH AREBALO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
                                NOTICE OF LIEN FOR ATTORNEYS FEES AND COSTS
          Case 5:19-cv-03034-EJD Document 34 Filed 12/22/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I am over the age of 18 and am not a party to the above-captioned matter.

 3           On December 22, 2020, I served the foregoing documents listed below on the Defendant by
     automatic electronic transmission via the Court’s Case Management and Electronic Case Filing
 4
     practice as follows:
 5
     Mitchell F. Boomer, Esq.
 6   boomer@jacksonlewis.com
     Scott P. Jang, Esq.
 7   scott.jang@jacksonlewis.com
 8   Yuki Cruse, Esq.
     yuki.cruise@jacksonlewis.com
 9   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
10   San Francisco, CA 94111
11   Joshua Arebalo
12   joshworksit@icloud.com
     2452 N Bogus Basin
13   Boise, Idaho 83702

14
            The documents served on December 22, 2020 are:
15
            NOTICE OF LIEN FOR ATTORNEYS FEES AND COSTS
16

17
      Dated: December 22, 2020             WEST COAST EMPLOYMENT LAWYERS, APLC
18

19
                                           By _____________________________
20                                             Ronald L. Zambrano, Esq.

21

22

23

24

25

26
27

28


                                               PROOF OF SERVICE
